United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1013
                                    ___________

Charles Bruce Nabors; Craig Scott        *
Keltner,                                 *
                                         *
              Appellants,                *
                                         *
       v.                                *
                                         *
James Handley, former agent for the      *
Federal Bureau of Investigation; M.      * Appeal from the United States
Dale Kent, agent of the Federal          * District Court for the
Bureau of Investigation; Michael         * Eastern District of Arkansas.
Johnson, Assistant United States         *
Attorney; Robert Neighbors, former       *         [UNPUBLISHED]
Assistant United States Attorney;        *
Keith Rounsavall, former Officer         *
Little Rock Police Department            *
(originally sued as Keith                *
Roundsevale); Tom James, Officer         *
Little Rock Police Department; Mark      *
Stafford, Officer, Little Rock Police    *
Department; United States of             *
America; City of Little Rock,            *
                                         *
              Appellees.                 *
                                    ___________

                        Submitted: December 7, 1999

                             Filed: December 13, 1999
                                 ___________
Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Charles Bruce Nabors and Craig Scott Keltner appeal from the district court&s1
dismissal of their civil case for failing to state a claim. Having carefully reviewed the
record, we conclude that the dismissal was proper. Accordingly, we affirm. See 8th
Cir. R. 47B. However, we modify the dismissal of the state-law claims to be without
prejudice. See Labickas v. Arkansas State Univ., 78 F.3d 333, 334-35 (8th Cir.) (per
curiam), cert. denied, 519 U.S. 968 (1996). We also deny appellants& pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
                                           -2-